Citation Nr: 1209832	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  05-41 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches with dizziness.

2.  Entitlement to an evaluation in excess of 10 percent for cervical spondylosis prior to August 10, 2010 and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

 The Veteran had active duty service from August 1978 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and November 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2009, the Veteran testified at a hearing held in Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary.

First, the Board notes that it appears that VA treatment records may be outstanding.  The most recent Supplemental Statement of the Case, dated in December 2011, indicated that VA outpatient treatment records dated from January 2010 to December 2011 were reviewed.  In a statement received in January 2012, the Veteran indicated that she had an MRI evaluation at the VA in 2011 that was not included in the SSOC.  The claims file does not contain any VA treatment records from 2011.  Accordingly, a remand is necessary to obtain any outstanding treatment records.  

In statements in support of her claim, the Veteran's representative has asserted that   a separate compensable rating is warranted for dizziness. 
The Board notes that, peripheral vestibular disorders are rated under Diagnostic Code 6204.  Under that Diagnostic Code, a 10 percent rating is warranted for occasional dizziness.  A 30 percent rating is warranted for dizziness and occasional staggering.  The Note following this Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87A, Diagnostic Code 6204 (2011).  

The Veteran had a VA examination in December 2009.  At that time, she complained of balance problems and lightheadedness.  An April 2010 addendum opinion concluded that any attempt to establish a medical diagnosis as a cause of the Veteran's imbalance would be speculative.   

The 2009 VA examination did not specifically address whether there are objective findings to support a diagnosis of vestibular disequilibrium.  Accordingly, a VA examination is necessary in order to determine whether a separate compensable rating is warranted for dizziness.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate the records with the claims file.  The Veteran should be informed in writing of the status of all requests for the VA medical records.

2.  Schedule the Veteran for a VA examination for vestibular disorders.  The examination should be performed by a physician with appropriate expertise.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  

3.   After a thorough examination, the examiner should state whether there are objective findings supporting a diagnosis of vestibular disequilibrium.  The examiner should set forth the findings in detail in the examination report.  The examiner should provide a detailed rationale for the opinion.

4.  After the completion of the requested actions, the AMC/ RO should readjudicate the claims for an increased rating for cervical spondylosis and an increased rating for migraine headaches with dizziness, to include whether a separate compensable rating is warranted for dizziness.  If the claims remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


